Matter of Allstate Prop. & Cas. Ins. Co. v New Way Massage Therapy P.C. (2015 NY Slip Op 09184)





Matter of Allstate Prop. & Cas. Ins. Co. v New Way Massage Therapy P.C.


2015 NY Slip Op 09184


Decided on December 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2015

Mazzarelli, J.P., Richter, Manzanet-Daniels, Kapnick, JJ.


16383N 653879/13

[*1] In re Allstate Property and Casualty Insurance Company, Petitioner-Appellant,
vNew Way Massage Therapy P.C., as assignee of Nancy Febus, Respondent-Respondent.


Bruno, Gerbino & Soriano, LLP, Melville (Mitchell L. Kaufman of counsel), for appellant.
The Geller Law Group, P.C., Brooklyn (Abraham J. Meir of counsel), for respondent.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered on or about April 2, 2014, which denied the petition to vacate the award of the master arbitrator, and confirmed the award, unanimously affirmed, with costs.
Whether or not the fee-sharing arrangement at issue constitutes unprofessional conduct (see 8 NYCRR 29.1[b][4]), it does not constitute a defense to a no-fault action (compare State Farm Mut. Auto. Ins. Co. v Mallela, 4 NY3d 313 [2005] ["insurance carriers may withhold payment for medical services provided by fraudulently incorporated enterprises to which patients have assigned their claims"]). It is solely a matter for the
appropriate state licensing board (see e.g. Necula v Glass, 231 AD2d 457 [1st Dept 1996]; see also H & H Chiropractic Servs., P.C. v Metropolitan Prop. & Cas. Ins. Co., 47 Misc 3d 1075, 1078 [Civ Ct, Queens County 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 10, 2015
CLERK